ORDER

PER CURIAM.
We have reviewed the briefs and arguments of the parties, as well as the transcript and the legal file, and find no clear error in the findings of fact and conclusions of law of the trial court. In addition, we find that no jurisprudential purpose would be served by a written opinion. We, therefore, affirm the judgment of the trial court pursuant to Rule 84.16(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.